Case 1:20-cv-22957-RNS Document 172 Entered on FLSD Docket 07/09/2021 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI-DADE DIVISION


SCANZ       TECHNOLOGIES, INC., fka
EQUITYFEED CORPORATION, A Canadian
(Quebec) Corporation,

               Plaintiff,                                 Case No. 20-cv-22957(RNS/EGT)

vs.

JEWMON ENTERPRISES, LLC, et al.,

               Defendants.

                       NOTICE OF SETTLEMENT AND JOINT MOTION
                       TO STAY ALL DEADLINES AND PROCEEDINGS

       Plaintiff Scanz Technologies, Inc. (“Scanz” or “Plaintiff”) and Defendants JewMon Enterprises,

LLC, Millionaire Media, LLC, Millionaire Publishing, LLC, StocksToTrade.com Inc., Timothy Sykes,

and Zachary Westphal (collectively “Defendants”), by and through the undersigned counsel, hereby

advise the Court that this action has been settled in principle, and respectfully move for an order to stay

all deadlines and proceedings for thirty (30) days, pending the finalization of the settlement agreement

documentation.

                                      STATEMENT OF FACTS

       On July 8, 2021, the parties participated in mediation before mediator Pamela I. Perry, Esq.,

pursuant to the Court’s Order Scheduling Mediation. (D.E. 86). As a result of the mediation, the parties

reached an agreement in principle. The parties are working diligently to finalize the confidential

settlement agreement as soon as possible and expect to do so within the next few weeks.

                                     MEMORANDUM OF LAW

       Courts have “broad discretion to stay proceedings as an incident to its power to control its own

docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997); see also Chrysler Int’l Corp. v. Chemaly, 280

F.3d 1358, 1360 (11th Cir. 2002) (“At the outset, we stress the broad discretion district courts have in

                                                    1
Case 1:20-cv-22957-RNS Document 172 Entered on FLSD Docket 07/09/2021 Page 2 of 5



managing their cases.”); Johnson v. Bd. of Regents of Univ. of Georgia, 263 F.3d 1234, 1269 (11th Cir.

2001) (“[W]e accord district courts broad discretion over the management of pre-trial activities,

including discovery and scheduling.”). Additionally, “[m]atters pertaining to discovery are committed

to the sound discretion of the district court.” Patterson v. United States Postal Serv., 901 F.2d 927, 929

(11th Cir. 1990).

       To prevail on a motion to stay, the parties must demonstrate reasonableness and good cause. In

the absence of a dispositive motion, courts have granted motions to stay in consideration of the

following factors: “(1) whether the litigation is at an early stage; (2) whether a stay will unduly

prejudice or tactically disadvantage the non-moving party; (3) whether a stay will simplify the issues

in question and streamline the trial; and (4) whether a stay will reduce the burden of litigation on the

parties and on the court.” Chico v. Dunbar Armored, Inc., 17-cv-22701, 2017 U.S. Dist. LEXIS 166035,

at *4-5 (S.D. Fla. Oct. 6, 2017) (citations omitted). “One of the circumstances that have sometimes

satisfied the aforementioned factors is the possibility of avoiding unnecessary expenses while the

parties engage in mediation or settlement discussions that might conserve the parties’ resources and

promote judicial economy.” Id. at *5 (citations omitted).

       Here, the parties have reached a mediated settlement agreement, pending final documentation,

that will dispose of the entire action. As the parties have already reached a resolution as a result of

mediation, a stay of all proceedings and deadlines will avoid unnecessary expenses and promote

judicial economy by allowing the parties to focus on finalizing and executing the settlement agreement,

as well as filing a voluntary dismissal with prejudice, that will ultimately dispose of the entire action.

                                       Rule 7.1(a)(3) Certificate

       Counsel for Plaintiff and counsel for Defendants have agreed to the filing of this motion as part

of the terms the parties agreed to under the confidential settlement agreement reached during mediation

on July 8, 2021.

                                                     2
Case 1:20-cv-22957-RNS Document 172 Entered on FLSD Docket 07/09/2021 Page 3 of 5



                                            CONCLUSION

       Wherefore, Plaintiff and Defendants respectfully request that the Court stay all deadlines and

proceedings in this matter for thirty (30) days, pending the parties’ finalizing the settlement agreement.

Date: July 9, 2021


                                               SQUIRE LAW GROUP, P.A.

                                                /s/ Elad D. Botwin
                                               Elad D. Botwin
                                               Gustavo D. Lage
                                               Florida Bar No. 972551
                                               Elad D. Botwin
                                               Florida Bar No. 1019163
                                               301 W. Atlantic Avenue, Suite 5
                                               Delray Beach, FL 33444
                                               Phone: (888) 788-8816
                                               Fax: (786) 577-0425
                                               glage@squirelawgroup.com
                                               ebotwin@squirelawgroup.com

                                               Attorneys for Plaintiff Scanz Technologies, Inc.

                                               BERGER SINGERMAN LLP

                                                /s/ Justin B. Elegant
                                               Justin B. Elegant
                                               Florida Bar No. 0134597
                                               Sabrina T. Zarco
                                               Florida Bar No. 1025800
                                               1450 Brickell Avenue, Suite 1900
                                               Miami, FL 33131
                                               Phone: (305) 755-9500
                                               jelegant@bergersingerman.com
                                               szarco@bergersingerman.com




                                                    3
Case 1:20-cv-22957-RNS Document 172 Entered on FLSD Docket 07/09/2021 Page 4 of 5



                                    ALSTON & BIRD LLP

                                    Brett D. Jaffe (admitted pro hac vice)
                                    Steven R. Campbell (admitted pro hac vice)
                                    Reade W. Seligmann (admitted pro hac vice)
                                    Gregg A. Fish (admitted pro hac vice)
                                    90 Park Avenue
                                    New York, New York 10016-1387
                                    Phone: 212-210-9400
                                    brett.jaffe@alston.com
                                    steven.campbell@alston.com
                                    reade.seligmann@alston.com

                                    David S. Frist (admitted pro hac vice)
                                    One Atlantic Center
                                    1201 West Peachtree Street
                                    Suite 4900
                                    Atlanta, GA 30309-3424
                                    Phone: 404-881-7000
                                    david.frist@alston.com

                                    Attorneys for Defendants Jewmon Enterprises,
                                    LLC, Timothy Sykes, Millionaire Publishing,
                                    LLC, and Millionaire Media, LLC

                                    SQUIRE PATTON BOGGS (US) LLP

                                     /s/ Raúl B. Mañón
                                    Raúl B. Mañón
                                    Florida Bar No. 18847
                                    200 South Biscayne Boulevard, Suite 4700
                                    Miami, FL 33131
                                    Phone: +1 305-577-7000
                                    raul.manon@squirepb.com

                                    Gabriel Colwell (admitted pro hac vice)
                                    555 South Flower Street, 31st Floor
                                    Los Angeles, CA 90071
                                    Phone: +1 213-689-5126
                                    gabriel.colwell@squirepb.com



                                        4
Case 1:20-cv-22957-RNS Document 172 Entered on FLSD Docket 07/09/2021 Page 5 of 5



                                               Joseph A. Meckes (admitted pro hac vice)
                                               275 Battery Street, Suite 2600
                                               San Francisco, CA 94111
                                               Phone: +1 415-954-0201
                                               joseph.meckes@squirepb.com

                                               Attorneys for Defendants StocksToTrade.com,
                                               Inc. and Zachary Westphal



                                         Certificate of Service

        I hereby certify that on July 9, 2021, I electronically filed the foregoing with the Clerk of the

Court using the CM/ECF system which will send notification of such filing to the Electronic Service

List for this Case.

                                              BERGER SINGERMAN LLP

                                               /s/ Justin B. Elegant
                                              Justin B. Elegant
                                              Florida Bar No. 0134597
                                              Sabrina T. Zarco
                                              Florida Bar No. 1025800
                                              1450 Brickell Avenue, Suite 1900
                                              Miami, FL 33131
                                              Phone: (305) 755-9500
                                              jelegant@bergersingerman.com
                                              szarco@bergersingerman.com

                                              Attorneys for Defendants Jewmon Enterprises,
                                              LLC, Timothy Sykes, Millionaire Publishing,
                                              LLC, and Millionaire Media, LLC




                                                    5
